Exhibit 10.2

RESIGNATION AND CONSULTING AGREEMENT

This Resignation Agreement (the “Agreement”) is made and effective this 10th day
of May, 2006 (the “Effective Date”) by and between Keane, Inc. (the “Company”)
and Brian T. Keane (“Mr. Keane”) (collectively, the “Parties”).

WHEREAS, Mr. Keane is employed as President and Chief Executive Officer of the
Company and serves as a Director of the Company;

WHEREAS, at the request of the Board of Directors, Mr. Keane has agreed to
resign from his position as President and Chief Executive Officer and from his
position as a Director with the Company; and

WHEREAS, the Company has agreed to accept Mr. Keane’s resignation and enter into
a consulting arrangement with Mr. Keane on the terms and subject to the
conditions set forth herein.

NOW THEREFORE, in consideration for the promises contained herein, the Company
and Mr. Keane agree as follows:


1.             RESIGNATION. THE PARTIES HEREBY CONFIRM THAT MR. KEANE’S
RESIGNATION AS PRESIDENT AND CHIEF EXECUTIVE OFFICER AND FROM ALL OTHER
POSITIONS, INCLUDING ANY OFFICES, DIRECTORSHIPS OR EMPLOYMENT THAT HE HOLDS WITH
THE COMPANY OR ANY AFFILIATES OR OTHER RELATED ENTITIES (“COMPANY AFFILIATES”)
(INCLUDING BUT NOT LIMITED TO HIS POSITION AS A DIRECTOR OF THE COMPANY) IS
EFFECTIVE AS OF MAY 10, 2006 (THE “RESIGNATION DATE”). SAID RESIGNATIONS FROM
THE COMPANY ARE HEREBY ACCEPTED BY THE COMPANY. MR. KEANE SHALL NOT PERMIT
HIMSELF TO BE CONSIDERED FOR ELECTION TO THE BOARD OF DIRECTORS AT ANY TIME
PRIOR TO DECEMBER 31, 2010 AND HEREBY WITHDRAWS HIS CANDIDACY FOR REELECTION TO
THE BOARD OF DIRECTORS AT THE 2006 ANNUAL MEETING OF SHAREHOLDERS PRESENTLY
SCHEDULED FOR MAY 18, 2006. THE PARTIES AGREE THAT THEY SHALL PUBLICLY ANNOUNCE
MR. KEANE’S RESIGNATION BY ISSUING THE PRESS RELEASE ATTACHED AT EXHIBIT A.


2.             SERVICE AS A CONSULTANT. MR. KEANE SHALL SERVE THE BOARD OF
DIRECTORS OF THE COMPANY AS A CONSULTANT FROM JUNE 1, 2006 TO DECEMBER 31, 2007
(THE “CONSULTING PERIOD”). MR. KEANE’S RESPONSIBILITIES AS A CONSULTANT SHALL BE
TO PERFORM PROJECTS AND PROVIDE ADVICE AND ASSISTANCE APPROPRIATE FOR AN
INDIVIDUAL OF HIS KNOWLEDGE AND EXPERIENCE AT ANY REASONABLE TIMES REQUESTED BY
A MAJORITY OF THE BOARD OF DIRECTORS OR ITS DESIGNEE, PROVIDED THAT THE COMPANY
SHALL NOT REQUIRE MR. KEANE TO PERFORM SUCH SERVICES FOR A TOTAL OF MORE THAN
150 DAYS. IN EXCHANGE FOR HIS AVAILABILITY FOR AND PERFORMANCE OF CONSULTING
SERVICES, THE COMPANY SHALL PAY MR. KEANE CONSULTING PAYMENTS ON A MONTHLY BASIS
IN ARREARS AT A RATE OF $26,000 PER MONTH EFFECTIVE FOR THE CONSULTING PERIOD
(THE “CONSULTING PAYMENTS”). MR. KEANE SHALL BE AN INDEPENDENT CONTRACTOR OF THE
COMPANY DURING THE CONSULTING PERIOD. NOTWITHSTANDING THE FOREGOING, MR. KEANE’S
SERVICE AS A CONSULTANT SHALL NOT BE CONSIDERED TO BE A CONTINUATION OF A
RELATIONSHIP WITH THE COMPANY FOR PURPOSES OF ANY STOCK OPTION OR EQUITY PLAN OF
THE COMPANY, OR ANY STOCK OPTION AGREEMENT OR ANY RESTRICTED STOCK AWARD
AGREEMENT, EACH AS DEFINED BELOW. AFTER JANUARY 1, 2007, MR. KEANE MAY TERMINATE
HIS AGREEMENT TO PROVIDE CONSULTING


--------------------------------------------------------------------------------




services upon 30 days written notice and upon the effective date of the
termination, the Company shall stop making the Consulting Payments.


3.             BENEFITS. MR. KEANE SHALL HAVE THE RIGHT TO CONTINUE TO
PARTICIPATE IN THE COMPANY’S GROUP MEDICAL AND DENTAL BENEFIT PLANS TO THE
EXTENT PERMITTED BY AND SUBJECT TO THE LAW KNOWN AS COBRA. THE COMPANY SHALL PAY
TOWARD THE PREMIUM FOR SUCH COVERAGES THE SAME AMOUNT AS IT PAYS TOWARD THE
PREMIUMS FOR ACTIVE ELIGIBLE EMPLOYEES WITH THE SAME LEVEL OF COVERAGES.
MR. KEANE ACKNOWLEDGES AND AGREES THAT THE REMAINING PORTION OF THE PREMIUMS FOR
SUCH COVERAGES SHALL BE DEDUCTED ON A MONTHLY BASIS FROM THE CONSULTING
PAYMENTS.


4.             STOCK OPTIONS. THE PARTIES AGREE AND ACKNOWLEDGE THAT THE
FOLLOWING IS AN EXCLUSIVE LIST OF ALL OF THE OPTIONS TO PURCHASE SHARES OF THE
COMPANY’S COMMON STOCK AWARDED TO MR. KEANE AND REMAINING OUTSTANDING AS OF THE
DATE HEREOF: JANUARY 18, 2006 (150,000 SHARES); DECEMBER 16, 2004 (100,000
SHARES); FEBRUARY 21, 2003 (200,000 SHARES), DECEMBER 4, 2001 (400,000 SHARES)
AND DECEMBER 29, 2000 (200,000 SHARES), (THE “STOCK OPTION AGREEMENTS”). THE
COMPANY AND MR. KEANE AGREE AND ACKNOWLEDGE THAT THEIR RESPECTIVE RIGHTS WITH
RESPECT TO THESE STOCK OPTIONS SHALL BE GOVERNED BY THE TERMS OF THE STOCK
OPTION AGREEMENTS. THE COMPANY HEREBY ACKNOWLEDGES MR. KEANE’S RIGHTS TO
EXERCISE VESTED OPTIONS WILL BE GOVERNED BY SECTION 6(B) OF THE INCENTIVE STOCK
AGREEMENT GRANTED UNDER THE COMPANY’S 1998 STOCK INCENTIVE PLAN PROVIDED THAT
NOTWITHSTANDING THE PROVISIONS OF THE INCENTIVE STOCK AGREEMENT THE COMPANY AND
MR. KEANE HEREBY AGREE (A) THAT THE PERIOD TO EXERCISE OPTIONS WHICH ARE VESTED
AS OF THE DATE  HEREOF SHALL BE EXTENDED TO DECEMBER 31, 2006, PROVIDED THAT
NOTHING IN THIS SECTION 4 IS INTENDED TO MODIFY IN ANY WAY THE TREATMENT OF SUCH
OPTIONS AS A RESULT OF AN ACQUISITION EVENT UNDER THE TERMS OF THE APPLICABLE
STOCK OPTION OR STOCK INCENTIVE PLAN; AND (B) THAT THE COMPANY WILL WAIVE ANY
RIGHTS THAT IT MAY HAVE TO LIMIT HIS EXERCISE RIGHTS PURSUANT TO
SECTION 6(D) THEREOF. FOR THE AVOIDANCE OF DOUBT, THE PARTIES AGREE THAT THE
VESTING OF STOCK OPTIONS UNDER THE STOCK OPTION AGREEMENTS CEASES EFFECTIVE ON
THE RESIGNATION DATE.


5.             RESTRICTED STOCK AWARDS. THE PARTIES AGREE AND ACKNOWLEDGE THAT
THE FOLLOWING IS AN EXCLUSIVE LIST OF ALL OF THE RESTRICTED STOCK AWARDS GRANTED
TO MR. KEANE AND REMAINING OUTSTANDING AS OF THE DATE HEREOF: DECEMBER 16, 2004
(40,000 SHARES) AND JANUARY 2, 2002 (3,500 SHARES) (“RESTRICTED STOCK AWARD
AGREEMENTS”). THE COMPANY AND MR. KEANE AGREE AND ACKNOWLEDGE THAT THEIR
RESPECTIVE RIGHTS WITH RESPECT TO THESE RESTRICTED STOCK AWARDS SHALL BE
GOVERNED BY THE TERMS OF THE RESTRICTED STOCK AWARD AGREEMENTS; PROVIDED THAT
THE COMPANY AGREES THAT IT SHALL NOT EXERCISE ANY PURCHASE OPTION AS DEFINED IN
THE RESTRICTED STOCK AWARD AGREEMENTS WITH RESPECT TO 10,000 SHARES OF
RESTRICTED STOCK THAT WOULD OTHERWISE VEST ON 12/16/06 UNTIL AFTER DECEMBER 31,
2006 AND MR. KEANE UNDERSTANDS AND AGREES THAT THE COMPANY INTENDS TO EXERCISE
ANY AND ALL OTHER PURCHASE OPTIONS. FOR PURPOSES OF CLARITY, MR. KEANE’S
TERMINATION OF EMPLOYMENT SHALL NOT PRECLUDE MR. KEANE FROM VESTING IN THE
10,000 SHARES THAT WOULD OTHERWISE VEST ON 12/16/06.


6.             RELEASE OF CLAIMS. IN CONSIDERATION FOR THE PROMISES AND
AGREEMENTS SET FORTH IN THIS AGREEMENT, MR. KEANE VOLUNTARILY RELEASES AND
FOREVER DISCHARGES THE COMPANY, ITS AFFILIATED AND RELATED ENTITIES, ITS AND
THEIR RESPECTIVE PREDECESSORS, SUCCESSORS AND ASSIGNS, ITS AND THEIR RESPECTIVE
EMPLOYEE BENEFIT PLANS AND FIDUCIARIES OF SUCH PLANS, AND THE CURRENT AND FORMER


--------------------------------------------------------------------------------




officers, directors, shareholders, employees, attorneys, accountants and agents
of each of the foregoing in their official and personal capacities (collectively
referred to as the “Releasees”) generally from all claims, demands, debts,
damages and liabilities of every name and nature, known or unknown (“Claims”)
that, as of the Effective Date, he has, ever had, now claims to have or ever
claimed to have had against any or all of the Releasees. This release includes,
without limitation, all Claims relating to Mr. Keane’s employment by and
resignation from employment or office with the Company; of wrongful discharge;
of breach of contract; of retaliation or discrimination under federal, state or
local law (including, without limitation, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, and Claims of
discrimination or retaliation under Title VII of the Civil Rights Act of 1964);
under any other federal or state statute; of defamation or other torts; of
violation of public policy; for wages, bonuses, incentive compensation, vacation
pay or any other compensation or benefits; and for damages or other remedies of
any sort, including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees; provided, however, that this release
shall not affect Mr. Keane’s rights under this Agreement, the Keane, Inc. 1998
Stock Incentive Plan, the Stock Option Agreements, the Restricted Stock Award
Agreements, or the “Agreement” with the Company concerning confidential
information, works for hire, and other matters (the “Confidential Information
Agreement”), nor shall it affect his rights to seek indemnification under
Article VI of the Company’s Restated Articles of Organization. Mr. Keane agrees
that he shall not seek or accept damages of any nature, other equitable or legal
remedies for his own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released by this Agreement. As a material
inducement to the Company to enter into this Agreement, Mr. Keane represents
that he has not assigned to any third party and he has not filed with any agency
or court any Claim released by this Agreement.


7.             FUTURE COOPERATION. MR. KEANE AGREES TO COOPERATE REASONABLY WITH
THE COMPANY AND ALL COMPANY AFFILIATES (INCLUDING THE COMPANY’S OUTSIDE COUNSEL)
IN CONNECTION WITH THE CONTEMPLATION, PROSECUTION AND DEFENSE OF ALL PHASES OF
EXISTING, PAST AND FUTURE LITIGATION, REGULATORY OR ADMINISTRATIVE ACTIONS ABOUT
WHICH THE COMPANY BELIEVES MR. KEANE MAY HAVE KNOWLEDGE OR INFORMATION. HE
FURTHER AGREES TO MAKE HIMSELF AVAILABLE AT MUTUALLY CONVENIENT TIMES DURING AND
OUTSIDE OF REGULAR BUSINESS HOURS AS REASONABLY DEEMED NECESSARY BY THE
COMPANY’S COUNSEL. THE COMPANY SHALL NOT UTILIZE THIS SECTION TO REQUIRE
MR. KEANE TO MAKE HIMSELF AVAILABLE TO AN EXTENT THAT WOULD UNREASONABLY
INTERFERE WITH EMPLOYMENT RESPONSIBILITIES THAT HE MAY HAVE AND SHALL REIMBURSE
HIM FOR ANY PRE-APPROVED REASONABLE BUSINESS TRAVEL EXPENSES THAT HE INCURS ON
THE COMPANY’S BEHALF AS A RESULT OF HIS LITIGATION COOPERATION SERVICES, AFTER
RECEIPT OF APPROPRIATE DOCUMENTATION CONSISTENT WITH THE COMPANY’S BUSINESS
EXPENSE REIMBURSEMENT POLICY. HE AGREES TO APPEAR WITHOUT THE NECESSITY OF A
SUBPOENA TO TESTIFY TRUTHFULLY IN ANY LEGAL PROCEEDINGS IN WHICH THE COMPANY
CALLS HIM AS A WITNESS. MR. KEANE FURTHER AGREES THAT HE SHALL NOT VOLUNTARILY
PROVIDE INFORMATION TO OR OTHERWISE COOPERATE WITH ANY INDIVIDUAL OR ENTITY THAT
IS CONTEMPLATING OR PURSUING LITIGATION AGAINST ANY OF THE RELEASEES OR THAT IS
UNDERTAKING ANY INVESTIGATION OR REVIEW OF ANY OF THE RELEASEES’ ACTIVITIES OR
PRACTICES; PROVIDED, HOWEVER, THAT HE MAY PARTICIPATE IN OR OTHERWISE ASSIST IN
ANY INVESTIGATION OR INQUIRY CONDUCTED BY THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION OR THE MASSACHUSETTS COMMISSION AGAINST DISCRIMINATION.


--------------------------------------------------------------------------------





8.             APPLICABLE LAW. THE LAW OF THE COMMONWEALTH OF MASSACHUSETTS WILL
GOVERN ANY DISPUTE ABOUT THIS AGREEMENT, INCLUDING ANY INTERPRETATION OR
ENFORCEMENT OF THIS AGREEMENT.


9.             SEVERABILITY. IN THE EVENT THAT ANY PROVISION OR PORTION OF A
PROVISION OF THIS AGREEMENT SHALL BE DETERMINED TO BE ILLEGAL, INVALID OR
UNENFORCEABLE, THE REMAINDER OF THIS AGREEMENT SHALL BE ENFORCED TO THE FULLEST
EXTENT POSSIBLE AND THE ILLEGAL, INVALID OR UNENFORCEABLE PROVISION OR PORTION
OF A PROVISION WILL BE AMENDED BY A COURT OF COMPETENT JURISDICTION TO REFLECT
THE PARTIES’ INTENT IF POSSIBLE. IF SUCH AMENDMENT IS NOT POSSIBLE, THE ILLEGAL,
INVALID OR UNENFORCEABLE PROVISION OR PORTION OF A PROVISION WILL BE SEVERED
FROM THE REMAINDER OF THIS AGREEMENT AND THE REMAINDER OF THIS AGREEMENT SHALL
BE ENFORCED TO THE FULLEST EXTENT POSSIBLE  AS IF SUCH ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION OR PORTION OF A PROVISION WAS NOT INCLUDED.


10.           MODIFICATION. THIS AGREEMENT MAY BE MODIFIED ONLY BY A WRITTEN
AGREEMENT SIGNED BY MR. KEANE AND A REPRESENTATIVE OF THE COMPANY SPECIFICALLY
AUTHORIZED BY A MAJORITY OF THE BOARD OF DIRECTORS.


11.           SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL BE BINDING ON THE
SUCCESSORS AND ASSIGNS OF THE COMPANY.


12.           ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL
PRIOR AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO ANY RELATED SUBJECT MATTER,
EXCEPT FOR THE KEANE, INC. 1998 STOCK INCENTIVE PLAN, STOCK OPTION AGREEMENTS,
THE RESTRICTED STOCK AWARD AGREEMENTS, AND THE CONFIDENTIAL INFORMATION
AGREEMENT.

KEANE, INC.

By:

 

/s/ John J. Leahy

 

May 10, 2006

 

 

Title

 

Date

 

 

 

 

 

 

 

 

 

 

/s/ Brian T. Keane

 

May 10, 2006

Brian T. Keane

 

Date

 


--------------------------------------------------------------------------------